DISMISS and Opinion Filed May 26, 2021




                                  S   In The
                            Court of Appeals
                     Fifth District of Texas at Dallas
                              No. 05-21-00318-CV

       TUNG CAI, M.D., CHRISTOPHER CIANCI, D.O., AND
                GARY FAZIO, M.D., Appellants
                             V.
   TEXAS HEART HOSPITAL OF THE SOUTHWEST, L.L.P., Appellee

               On Appeal from the 44th Judicial District Court
                           Dallas County, Texas
                    Trial Court Cause No. DC-21-02013

                        MEMORANDUM OPINION
          Before Chief Justice Burns, Justice Molberg, and Justice Smith
                         Opinion by Chief Justice Burns
      Before the Court is appellants’ unopposed motion to dismiss the appeal. We

grant the motion and dismiss the appeal. See TEX. R. APP. P. 42.1(a).




                                          /Robert D. Burns, III/
                                          ROBERT D. BURNS, III
                                          CHIEF JUSTICE
210318F.P05
                                 S
                          Court of Appeals
                   Fifth District of Texas at Dallas
                                JUDGMENT

TUNG CAI, M.D., CHRISTOPHER                 On Appeal from the 44th Judicial
CIANCI, D.O., AND GARY FAZIO,               District Court, Dallas County, Texas
M.D., Appellants                            Trial Court Cause No. DC-21-02013.
                                            Opinion delivered by Chief Justice
No. 05-21-00318-CV         V.               Burns. Justices Molberg and Smith
                                            participating.
TEXAS HEART HOSPITAL OF
THE SOUTHWEST, L.L.P.,
Appellee

    In accordance with this Court’s opinion of this date, the appeal is
DISMISSED.

     It is ORDERED that the parties bear their own costs of this appeal.


Judgment entered May 26, 2021




                                      –2–